Ludeling, C. J.
This is a suit against E. Y. Fassman, late deputy wharfinger of the First District of New Orleans, and his sureties, for $1409 55, with legal interest from eleventh November, 1874, being for moneys collected by him in his official capacity for the plaintiff. The defense is that the city owed him a like amount for services rendered, and that the claim of the city against him has been extinguished by compensation. The duties of the defendant, while acting in his offi" cial capacity aforesaid was fixed by law. See city charter, act No. 7 of 1870, sec. 50. See also ordinance No. 857, Administration Series. “ Compensation is an equitable remedy, and never takes place where it would be against good conscience.” 7 An. 46, 53; 11 An. 73. This case is similar to the case of city of New Orleaus v. Finuerty et al. recently decided, and' must be controlled by the principles therein announced.
It is therefore ordered that the judgment of the lower court be affirmed with costs of appeal.